Citation Nr: 1515722	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  10-22 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or as secondary to service-connected diabetes mellitus type II.

2.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure. 

3.  Entitlement to service connection for epilepsy.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to herbicide exposure and/or as secondary to service-connected diabetes mellitus type II.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure and/or as secondary to service-connected diabetes mellitus type II.
    
6.  Entitlement to service connection for hepatitis B.
7.  Entitlement to service connection for sinusitis.

8.  Entitlement to service connection for a thyroid disorder, to include as due to herbicide exposure. 

9.  Entitlement to service connection for a bilateral vision disorder, to include glaucoma, to include as due to herbicide exposure and/or as secondary to service-connected diabetes mellitus type II. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active duty from May 1969 to December 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The jurisdiction of the case rests with the RO in St. Petersburg, Florida. 


FINDINGS OF FACT

1.  The competent evidence of record (the best evidence) shows that the Veteran does not have current diagnoses of a skin disorder, epilepsy, and peripheral neuropathy of bilateral upper and lower extremities, which could be attributable to his active service, to include as due to in-service asbestos exposure and/or service-connected diabetes mellitus type II.

2.  Hypertension, hepatitis B, sinusitis, thyroid disorder, and a bilateral vision disorder were not present during the Veteran's period of active duty or for many years thereafter; and, the preponderance of the evidence provides evidence against the Veteran's diagnosed hypertension, hepatitis B, sinusitis, thyroid disorder, and a bilateral vision disorder are related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The criteria for service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

3.  The criteria for service connection for epilepsy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

4.  The criteria for service connection for a lung disability, to include asbestosis, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

5.  The criteria for service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to herbicide exposure and/or as secondary to service-connected diabetes mellitus type II, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

6.  The criteria for service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure and/or as secondary to service-connected diabetes mellitus type II, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

7.  The criteria for service connection for hepatitis B have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

8.  The criteria for service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

9.  The criteria for service connection for a bilateral vision disorder, to include glaucoma, to include as due to herbicide exposure and/or as secondary to service-connected diabetes mellitus type II, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service. 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2014). 

Service connection for certain chronic diseases, including cardiovascular-renal disease (to include any combination involvement of the type of arteriosclerosis, nephritis, and organic heart disease), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2014). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, a Veteran who, during active military, naval, or air service, served in the Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2014).

The VA General Counsel has determined that the regulatory definition requires that an individual actually have been present on the land mass of Vietnam. VAOPGCPREC 27-97; 62 Fed. Reg. 63604 (1997).  Specifically, General Counsel has concluded that in order to establish qualifying service in Vietnam, a Veteran must demonstrate actual duty or visitation in Vietnam.  Id.  Service in Vietnam is interpreted as requiring service on the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525). 

If a Veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and sub-acute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the Veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. § 3.307, 3.309(e) (2014).  The enumerated diseases include, in pertinent part, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2014).  Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) , in part, to add Parkinson's disease and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53202 -16 (Aug. 31, 2010).

Specifically, the Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted for other than the enumerated disorders, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See, e.g., Veterans and Agent Orange Update: Update 2010 (Update 2010), 77 Fed. Reg. 47924 -8 (Aug. 10, 2012). 

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation. 

In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6) (2014).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), or otherwise establish a nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997). 

A.  Skin Disorder, Epilepsy, Peripheral Neuropathy of Bilateral Upper 
and Lower Extremities

The Veteran asserts that he has a skin disorder, epilepsy, and peripheral neuropathy of bilateral upper and lower extremities (PN), to include as due to herbicide exposure and/or as secondary to service-connected diabetes mellitus type II (DM).  

As for the presumptive service connection, the records show that the Veteran served in Vietnam from October 1969 to November 1969.  The Board notes that herbicide exposure was conceded by the RO in July 2009.    

As noted above, the Veteran had active duty from May 1969 to December 1970.  
The Veteran's service treatment records (STRs) show that he reported a history of experiencing "fainting spells" since the age of 14 and being "paralyzed" at the age of 15 for one month in both legs after one such "spell."  

In July 1969, an electroencephalogram (EEG) was performed to assess the electrical activity in the Veteran's brain.  The results were "normal."  A note also reported that an April 1969 medical check-up and skull X-rays were normal.  The Veteran reported having been asymptomatic as far as the "spells."  No diagnosis was made and the Veteran was not treated for anything.  

In September 1969, the Veteran once again self-referred for "dizzy spells" and stated that "hospital doctors" could not help him with his childhood "spells," but a "witch doctor" got rid of his paralysis by sprinkling water on the Veteran's head.  

Regarding the "witch doctor" issue, the examining physician noted a negative EEG from July 1969, and related that the Veteran seemed to experience "hysterical conversion reactions and/or dissociative episodes.  The Veteran was diagnosed with hysterical neurosis and prescribed Valium.  The Veteran did not report any more such issues for the duration of his active duty.       

The Veteran's December 1970 service separation examination did not note any skin or neurological problems or disorders, or any other issues which could be construed as indicating a skin disease, epilepsy, or PN.  Clinical evaluation of the Veteran's systems was normal.  He denied all "significant history" and noted that he was in "excellent health."  The Veteran was deemed qualified for separation.  

Regarding the first element of service connection (i.e. a current diagnosis), importantly, the Veteran's medical records do not show (overall) diagnoses of a skin disorder, epilepsy, PN.  In September 1976, the Veteran presented with an itchy rash that he reported having for 18 days.  While the initial impression was chicken pox, he was eventually diagnosed with scabies.  In October 1976, he was diagnosed with atypical dermatitis.  When he came in for a check-up in January 1977, the scabies issue was "resolved."  In November 1981, he had a skin rash the symptoms of which "almost disappeared" in 10 days.  His medical records are silent again for skin-related issues until May 2001, when the Veteran presented with an itchy rash. No formal diagnosis was made, and the Veteran's medical records from 2001-on are silent for any skin-related complaints.  

The medical records show no complaints of, treatment for, or diagnosis of epilepsy.  The only issues which could be construed as neurological complaints occurred in active service, and consistent of Veteran reporting "fainting spells" which he experienced as a child.  As mentioned above, the Veteran was diagnosed with hysterical neurosis in 1969 while in service, and prescribed Valium for the psychiatric issue.  His EEG was normal, and the physicians did not diagnose him with epilepsy, or any other neurological disorder.         

The Veteran reported to his providers that he began experiencing PN in 2005 or 2007, and that he was diagnosed with it by a private physician.  The Veteran related that he experienced pain, tingling, and numbness in both his upper and lower extremities.  He was afforded multiple VA examinations to resolve whether or not he has PN.  In July 2007, he was found not to have PN of the upper extremities after a negative physical examination, electromyography, and nerve conduction studies.  In April 2009, the same finding was made for his lower extremities, based on the same testing.  An August 2011 VA examination also resulted, once again, in a lack of finding of any PN in either upper or lower extremities.  

In other words, multiple VA examiners have found that the Veteran does not have PN of either his lower or upper extremities.  

Importantly, although he initially filed claims for dental benefits in 1971-1972 (clearly indicating that the Veteran did know how to file a claim); it was not until 2007 that he initially filed a claim for PN and 2008 when he filed a claim for a skin disorder and epilepsy, clearly indicating that he knew how to file a claim, but did not, providing some factual evidence against his own claim that he has had these problems since service and he has always believed these problems were because of service. 
       
As such, the Veteran's claims for service connection for a skin disorder, epilepsy, and peripheral neuropathy of bilateral upper and lower extremities, fail.  While there is some evidence supportive of the Veteran's claim (acute skin issues in 1976, 1981 and 2001; his description of symptoms which he interpreted to be PN, and an alleged diagnosis of PN by a private physician), the best evidence of record shows that the Veteran does not have a current diagnosis of a skin disorder, PN, epilepsy or any other chronic skin or neurological disorders.  In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claims for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board has considered whether the Veteran experienced a skin disorder, epilepsy, or PN at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of a skin disorder, epilepsy, or PN at any time during the pendency of this appeal (2007-on).  The Veteran also has not identified or submitted any competent evidence, to include a medical opinion diagnosis the disorders, or a medical nexus, relating his claimed skin disorder, epilepsy, and PN to active service, to include as due to in-service herbicide exposure or service-connected DM.   
Because the Veteran does not currently experience a skin disorder, epilepsy, or PN, it is unnecessary for the Board to consider in detail whether the disorders are related to his in-service herbicide exposure, or his service-connected DM.  Since the Veteran does not experience any disorders, there is nothing to service-connect.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).    

Accordingly, service connection for a skin disorder, epilepsy, and peripheral neuropathy of bilateral upper and lower extremities, is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis of a disability.  See 38 C.F.R. § 3.303; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.

The Board has considered the Veteran's lay statements in support of his claims.  In multiple written statements, the Veteran related that he believed that he had a skin disorder, epilepsy, and PN, and that they were related to his in-service herbicide exposure and/or to his service-connected DM.  

Although laypersons are competent to provide opinions on some medical issues, as to the specific issues in this case, diagnosing a current skin disorder, epilepsy, and PN and their etiologies, these issues fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, the Veteran has not been shown to possess the medical expertise to diagnose a skin disorder, epilepsy, and PN and their etiologies.  The claims file does not contain any medical examinations definitively diagnosing the Veteran with a skin disorder, epilepsy, and PN, or linking his self-reported symptoms to his active service.  In sum, there is no evidence, medical or otherwise, to support the Veteran's statements.  Thus, as previously stated, the medical evidence of record is only against the Veteran's service connection claims.

The Board acknowledges that the Veteran told the treating physician in November 1981 that the rash he had then was "the same one" he has had in the 1970s.  The Veteran's reported history of continued symptomatology of a skin disorder since active service has also been considered but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, records do not reflect any problems related to his skin but for those in 1976, 1981, and 2001.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed skin condition for years after service.  This long period without problems weighs against the claim.   

In addition, the Board notes again, the Veteran is not competent to evaluate his rash and to diagnose it, let alone to state that it was "the same one" as the one he reported in 1976.  The Board also underlines that the medical notations related that his rash "almost disappeared" after 10 days when he reported it in November 1981.  The only logical conclusion to draw that the Veteran experienced three distinct, acute episodes of a skin rash in his life, which he reported to his doctors promptly, and which resolved without issues.  Three episodes of a skin rash over a period of almost 40 years do not constitute a disorder.  

Also notably, records do not reflect any problems relating to the Veteran's skin except for those in 1976, 1981, and 2001, when he sought help for his rashes; show no medical treatment whatsoever for epilepsy; and do not reflect any problems relating to PN until 2007.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed conditions for years after service, and never experienced any symptoms of epilepsy.  The Veteran experienced acute skin rashes six years after service, 11 years after service, and then 31 years after service.  He experienced symptoms of PN 37 years after service.  And, again, he never experienced any symptoms of epilepsy.  This long period without problems weighs against the claims.  Significantly, the Veteran has not provided any explanation as to why he delayed seeking treatment or filing a claim for his asserted disabilities for nearly 40 years following separation from service.  

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims of entitlement to service connection for a skin disorder, epilepsy, and peripheral neuropathy of bilateral upper and lower extremities, that doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014).  The claims of entitlement to service connection for a skin disorder, epilepsy, and peripheral neuropathy of bilateral upper and lower extremities, to include as due to herbicide exposure and/or as secondary to service-connected diabetes mellitus type II, are denied.

B.  Hypertension, Hepatitis B, Sinusitis, Thyroid Disorder, 
Bilateral Vision Disorder

The Veteran asserts that his hypertension, hepatitis B, sinusitis, thyroid disorder, and bilateral vision disorder are related to his active service.  

The Veteran's STRs are negative for report of, treatment for, or diagnosis of hypertension, hepatitis B, sinusitis, thyroid disorder, and bilateral vision disorder, or any other problems which could be seen as related to those disorders.  The Veteran's December 1970 service separation examination did not show any hypertension, hepatitis B, sinusitis, thyroid disorder, or bilateral vision problems or disorders, or any other issues which could be construed as indicating them.  Clinical evaluation of the Veteran's systems was normal.  He denied all "significant history" and noted that he was in "excellent health."  The Veteran was deemed qualified for separation.  

According to a June 2007 VA examination for DM, the Veteran was diagnosed with hypertension in 1997.  An August 2009 DM VA examination reported that the Veteran was diagnosed with hypertension in 2003.  The August 2009 examiner confirmed a diagnosis of hypertension, and stated that it was not a complication of diabetes, as there was no evidence of proteinuria or retinopathy in the evaluation.  The examiner also opined that the Veteran's hypertension was not worsened or increased by the Veteran's diabetes.  VA treatment notes from September 2005-on show that the Veteran's hypertension was well-controlled, and that the Veteran was asymptomatic and complied with treatment.  March 2012 VA treatment notes related that the Veteran had "postural hypertension."      

Private treatment records show that the Veteran was diagnosed with an abnormal thyroid in September 1992.  The thyroid image scan interpretation showed an impression of an "abnormal thyroid gland showing evidence of a multinodular goitre which has a rapid turnover function."  VA treatment records from 2009-on show that the Veteran's thyroid was found to be symmetric at palpation and without nodules time and time again.  He was never treated for his thyroid, and never diagnosed with a specific thyroid disorder (other than having received the impression of an "abnormal thyroid").    

Private treatment records show that the Veteran was diagnosed with a hepatitis B episode in September 1992.  The doctor's note stated "A positive result for this test does not indicate acute phase of hepatitis B infection.  Anti-HBC IGM must be positive to diagnose acute infection."  The HBC IGM on the Veteran's lab test was negative, indicating that he was not experiencing an acute infection.    

Treatment records from June 2009 show that the Veteran was diagnosed with, and treated for, cough, nasal congestion, and acute left maxillary sinusitis.  There are no other sinus-related complaints or diagnoses in his medical records.   

In April 2009, the Veteran underwent a VA eye examination.  The examiner diagnosed him with refractive error, bilateral refractive surgery, bilateral ocular hypertension, bilateral incipient senile cataracts, and hypertensive retinopathy grade 1.  The examiner related that there was no glaucoma, but it was suspected, and that no diabetic retinopathy was observed.  The examiner opined that the Veteran's loss of vision was caused by his refractive error, and that the loss of vision, including the cataracts, was not the results of diabetes mellitus type II.  VA treatment records show that the Veteran was seen for glaucoma treatment, which included LASIK surgery, in May and September 2009.    

After a review of the record, the Board concludes that entitlement to service connection for hypertension, hepatitis B, sinusitis, thyroid disorder, and bilateral vision disorder are not warranted.  While the Veteran has diagnoses of the conditions, the competent and probative evidence of record does not demonstrate a nexus between the hypertension, hepatitis B, sinusitis, thyroid disorder, and bilateral vision disorder and his active service.  The available STRs are absent of any complaints or findings related to the disorders during active service.  The Veteran reported no such disorder, or problems which could be interpreted to be such problems, at time of service separation.   

Further, as indicated, the record includes medical treatment records and VA examinations speaking to the etiology of the disorders at issue.  None of the physicians or examiners has found any relationship between the Veteran's active service and the post-service diagnoses of hypertension, hepatitis B, sinusitis, thyroid disorder, or bilateral vision disorder.  An August 2009 examiner opined that the Veteran's hypertension was not secondary to his service-connected diabetes, and March 2012 treatment notes suggested that his hypertension might be "postural."  The April 2009 VA examiner related that the Veteran's bilateral eye disorder and loss of vision were caused by his refractive error, and were not the results of diabetes mellitus type II.  The records do not include any treatment for a thyroid condition or hepatitis B, let alone medical evidence suggestive of their etiology.  

In addition, none of the medical records related the Veteran's disorders to his conceded herbicide exposure, or even suggested such as link.  
As such, the Veteran's claims for presumptive connection for hypertension and thyroid disorder fail.  The Veteran's diagnosed disorders are not ones which can be presumed to be related to his conceded herbicide exposure.  In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Accordingly, service connection for hypertension and for a thyroid disorder is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis of a qualifying disability under 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.303; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.

As for service connection on a direct basis, the Veteran's STRs were reviewed, but fail to establish that the Veteran made any complaint of, or sought any treatment for, any symptoms of high blood pressure, hepatitis B, sinusitis, or thyroid-related symptoms during his active duty service, or that he was diagnosed with such.  He was found to be in normal condition on his December 1970 separation examination.  Therefore, the Board finds the evidence does not establish, and the Veteran has not claimed, he developed hypertension or a thyroid disorder during his active duty service.

Post-service treatment records included in the claims file reflect the Veteran was diagnosed with hypertension in 1997, a hepatitis B episode in September 1992, acute sinusitis in June 2009, an abnormal thyroid in September 1992, and bilateral glaucoma in May 2009.  Therefore his conditions were diagnosed about 22 to 39 years after his separation from active service.  Additionally, the record does not contain any medical opinion otherwise relating the Veteran's current disabilities to his military service.  As such, the evidence does not establish the Veteran's current hypertension, hepatitis B, sinusitis, thyroid disorder, or bilateral vision disorder began during, or were otherwise caused by, his active duty service on a direct basis.
  
The Board has considered the Veteran's lay statements in support of his claim.  In multiple written statements, the Veteran has stated that they believed that hypertension, hepatitis B, sinusitis, thyroid disorder, or bilateral vision disorder were related to his service, and that his hypertension and thyroid disorder were due to herbicide exposure.  Although laypersons are competent to provide opinions on some medical issues, as to the specific issue in this case, diagnosing a current heart disorder and its etiology, this issue falls outside the realm of common knowledge of a layperson. see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (laypersons not competent to diagnose cancer).  As a layperson, the Veteran has not been shown to possess the medical expertise to diagnose such complex medical issues as hypertension, hepatitis B, sinusitis, thyroid disorder, or bilateral vision disorder and their etiology.  The claims file does not contain any medical records linking the Veteran's disorders to his active service.  In sum, there is no evidence, medical or otherwise, to support the Veteran's statements.  Thus, as previously stated, the medical evidence of record is only against the Veteran's service connection claims.

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for hypertension, hepatitis B, sinusitis, thyroid disorder, or bilateral vision disorder, that doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014).  The claims of entitlement to service connection hypertension, hepatitis B, sinusitis, thyroid disorder, or bilateral vision disorder, to include as due to herbicide exposure and/or as secondary to service-connected diabetes mellitus type II, are denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided notice letters in June 2007, May 2008, January 2009, May 2009, and January 2010 informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with multiple VA examinations for his various claims.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO associated with the claims file the Veteran's available service treatment records (STRs), service personnel records (SPRs), private treatment records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The Board acknowledges that the Veteran has not been afforded a VA examination addressing his claimed skin disorder, epilepsy, hepatitis B, sinusitis, and thyroid disorder and their relationship between to his active service, in-service herbicide exposure, and his service-connected DM.  Also, VA examinations not specifically for the disorders claims addressed the issues of hypertension and bilateral vision disorder.  No such examinations are required.  When determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014). 

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  While there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service. Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  On the other hand, a conclusory generalized lay statements suggesting a nexus between a current disability and service, as in this case, would not suffice to meet the standard because this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all Veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's claimed disabilities are related either to his military service or to each other are his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence and in many cases significant evidence against the claim, including his own prior statements. 

Beyond this fact, the Board finds that the medical evaluations during service and VA and private treatment records provide more than enough medical evidence to address the Veteran's central contention.  Therefore, beyond the above, the Board also finds that there is otherwise sufficient competent medical evidence of record to make a decision on the claim. 

Accordingly, the Board finds that referrals for VA medical examinations are not warranted.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or as secondary to service-connected diabetes mellitus type II, is denied.

Entitlement to service connection for a skin disorder, to include as due to herbicide exposure, is denied. 

Entitlement to service connection for epilepsy is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to herbicide exposure and/or as secondary to service-connected diabetes mellitus type II, is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure and/or as secondary to service-connected diabetes mellitus type II, is denied.
    
Entitlement to service connection for hepatitis B is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for a thyroid disorder, to include as due to herbicide exposure, is denied. 

Entitlement to service connection for a bilateral vision disorder, to include glaucoma, to include as due to herbicide exposure and/or as secondary to service-connected diabetes mellitus type II, is denied. 



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


